Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 03/05/2019.
Claims 1-20 are pending. 


Specification
The disclosure is objected to because of the following informalities: The MPEP, 37 CFR 1.52 (b)(6) stated, 
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”
Appropriate correction is required. The correction of the specification in accordance to the statement above would help to identify the texts, phases when referred the claimed supports.  The substitution of the specification for being in accordance to MPEP, 37 CFR 1.52 (b)(6) could be suggested.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4; 6-8, 10-12; 13-14; 16-18; 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markou et al.,  “A Neural Network-Based Novelty Detector for Image Sequence Analysis”, 2006, IEEE, Vol. 28, No. 10, pp. 1664-1677. 

As per Claim 1: With regard to the limitations in the claim, Markou discloses, 1.  A method comprising:
receiving first data;
(See p. 1665, Fig. 1, at block Classifier testing, receive collect train images from Collect Train, and referred to text section in the reference described to the blocks of Fig. 1)
producing a first machine learning model using the first data;
(See p. 1664, referred to words: machine leaning and classification system in section 1 “Novelty Detection”, and in Fig. 1, the flow from Collect Train Images to the block Classifiy Samples With High Network Confidence, as the result from classifier Testing - Fig. 3, p. 1666: show Machine Leaning Models)
releasing the first machine learning model for use;
(See Fig. 1, at block the block Classifiy Samples With High Network Confidence, as the result from Classifier Testing in the Training Phase)) 
receiving second data after receipt of the first data;
(See Fig. 1, at block Classifier Testing, receive data from block Feature Reduction) 
determining that the second data has a difference metric relative to the first data that exceeds a difference threshold;
(See Fig. 1, block Thresh Dist) 
retraining the first machine learning model using at least part of the second data, the retraining producing a second machine learning model; 
(See Fig. 1, Block Isolate New Classes, output retraining data to the block Add Random Rejects to form new Classifier Training)
and
releasing the second machine learning model for use.
(Fig. 1, block Classifiy Samples With High Network Confidence, as the result from Classifier Testing in the Testing Phase)

As per Claim 2: Regarding,
2. The method of claim 1, wherein releasing the first machine learning model for use comprises:
determining a performance metric for the first machine learning model; and
(See Sec. 3.4 Evaluate Performance, p. 1667)
determining that the performance metric for the first machine learning model exceeds a performance threshold.
(See Sec. 3.4, 3.4 Evaluate Performance, and Fig. 1, block Thresh Dist)

As per Claim 3: Regarding,
3. The method of claim 2, wherein using the first data to produce a first machine learning model comprises using at least a portion of the first data to produce a plurality of machine learning models (The flows of blocks to Classifier Testing in Fig, 1, corresponding to The Fig.3, p. 1666, with Net1, Net2, NetOmega , reads on “first machine learning model, and Fig. 3 the reads on a plurality of machine leaning models with Omega 1, 2, subscript Omega ) and wherein releasing the first machine learning model for use comprises selecting a first machine learning model to release (Fig. 3 show the Activation with reject/Classify: Classify reads on selections of Activations Omegas to release) , from the plurality of machine learning models, based at least in part on the performance metric.
(See Fig. 3 with Net 1,2, subscript omega , and see sec. 3.4 Evaluate Performance in p. 1667)

As per Claim 4: Regarding,
4. The method of claim 1, wherein the first machine learning model is a first text classifier (Referred to Classes, train images, flow blocks to the activation such as block “Classify Sample with High Network Confidence”. In the computer , these of data flow read on the text /document files) and the second machine learning model is a second text classifier (Refer to the new class r ), wherein the first data are first documents and the second data are second documents, and wherein determining that the second data has a difference metric relative to the first data that exceeds a difference threshold comprises determining that the second documents have a difference metric relative to the first documents that exceeds a difference threshold based at least in part on the words used in the second documents.
(See Fig. 1, with block Thresh Dist and sec. 3.4 Evaluate Performance in p. 1667)


As per Claim 6: Markou discloses, 6. A method comprising:
receiving post release data after a first machine learning model (Machine Learning Model: Fig. 3, p. 1666) has been released, the first machine learning model having been trained using first data;
(See Fig. 1, p. 1665, Cluster Using Kmeans, from Filter Out of Classifier Testing, that might from Add New Classes, or Collect Train Images with the release is inherent.)

determining that the post release data has a difference metric relative to the first data that exceeds a difference threshold;
(See Fig. 1, with Classifier Training block, inhered from the collection of “Collect Train Image”, that from post released, go to block Thresh Dist, and referred to abstract, and see sec. 3.4, Evaluate Performance in p. 1667) 

retraining the first machine learning model to produce a second machine learning model using at least part of the post release data; and
(See Fig. 1, Block Isolate New Classes, output retraining data to the block Add Random Rejects to form new Classifier Training)
forwarding the second machine learning model for use.
(Fig. 1, block Classifiy Samples With High Network Confidence, as the result from Classifier Testing in the retrain path)

As per Claim 7: Regarding,
7. The method of claim 6 wherein the method further comprises:
receiving first data;
using the first data to produce the first machine learning model; and
(See Fig. 1, the path from Collect Train Images to Classifier Training)
forwarding the first machine learning model for use prior to receiving the post release data.
(See Fig. 1, the path from Classifier Testing to block Classifiy Samples With High Network Confidence)

As per Claim 8: Regarding,
8. The method of claim 7, wherein the first machine learning model is a first text classifier and the second machine learning model is a second text classifier, wherein the first data are first documents and the post release data are second documents, and wherein determining that the post release data has a difference metric relative to the first data that exceeds a difference threshold comprises determining that the second documents have a difference metric relative to the first documents that exceeds a difference threshold based at least in part on the words used in the second documents.
(Claim 8 recites the limitations corresponding to the limitations in claim 4, The rejection of claim is the same to the rejection of claim 4 above)
  

As per Claim 10: Regarding,
10. The method of claim 7, wherein receiving first data comprises automatically sampling data to produce sampled first data and wherein using the first data to produce a first machine learning model comprises using the sampled first data to produce the first machine learning model. (Refer to collect Train Image with segmentation as sampling data and Fig. 1 with the path from Collect Train Images to Classifier Training ) 


As per Claim 11: Regarding,
11. The method of claim 10, wherein receiving first data comprises augmenting the sampled first data to produce augmented sampled first data and wherein using the first data to produce a first machine learning model comprises using the augmented sampled first data to produce the first machine learning model.
(Fig. 3, represents classifier models, having the operations implemented in Fig. 1, where the collect images, classes as f1, f2, fM read on sampled first data and the models receive Train class Rejects are augmenting the sampled first data )

As per Claim 12: Regarding,
12. The method of claim 6, wherein the method further comprises selecting data from the post release data to use at least in part in retraining the first machine learning model.
(Fig. 3, represents classifier models, having the operations implemented in Fig. 1, where the collect images, classes as f1, f2, fM collected from ReTrain corresponding to Fig. 1 read on 
The post release data.)

As per Claims 13-14: Claims recitations are directed to a system corresponding to the limitations recited in the method claims 1, 4.


As per Claim 16: Regarding,
16. A method comprising:
receiving post release documents after a first text classifier has been released, the first text classifier having been trained using first documents;
determining that the post release documents have a difference metric relative to the first documents that exceeds a difference threshold;
retraining the first text classifier to produce a second text classifier using at least part of the post release documents; and
forwarding the second text classifier for use.
(Claim recite similarly to claim 6, where claim 6 refers to the limitation “data” and claim 16 “documents/texts”. Either data or documents or texts are from classes or context of images addressed by the Markou. The claim 16 has the rejection with the same rationale addressed in the rejection of claim 6 above.)

As per Claim 17: Regarding,
17. The method of claim 16 wherein the method further comprises:
receiving first documents;
using the first documents to train the first text classifier; and
forwarding the first text classifier for use prior to receiving the post release documents.
(Claim 17 recite similarly to the limitations in claim 7.  Claim 17 has the rejection with the same rationale addressed in the rejection of claim 7 above.)

As per Claim 18: Regarding,
18. The method of claim 17, wherein the first text classifier comprises at least one of data describing a concept and data predictive of the concept, and wherein determining that the post release documents have a difference metric relative to the first documents that exceeds a difference threshold comprises determining that the post release documents have a difference metric relative to the first documents that exceeds a difference threshold based at least in part on the words used in the post release documents.
(Claim 18 recite similarly to the limitations in claim 8.  Claim 18 has the rejection with the same rationale addressed in the rejection of claim 8 above.)

As per Claim 20: Regarding,
20. A method comprising:
receiving post release documents after a first text classifier has been released, the first text classifier having been trained using first documents;
determining that the post release documents have a difference metric relative to the first documents that exceeds a difference threshold;
retraining the first text classifier to produce a second text classifier using at least part of the post release documents;
receiving a new document; and
determining a concept associated with the new document using the second text classifier.
(Claim 20 recite the limitations that have the functionality similarly to functionality of claim 6 limitations.  Claim 20 has the rejection with the same rationale addressed in the rejection of claim 8 above.)

Allowable Subject Matter
Claim 5, 9,  15,  19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
July 16, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191